People v Rendell (2017 NY Slip Op 04753)





People v Rendell


2017 NY Slip Op 04753


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: SMITH, J.P., CENTRA, CARNI, LINDLEY, AND DEJOSEPH, JJ. (Filed June 9, 2017.) 


MOTION NO. (475/83) KA 17-00807.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vLARRY KEVIN RENDELL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.